ON REMAND FROM THE SUPREME COURT OF FLORIDA

WALLACE, Judge.
This matter is before us on remand from the Supreme Court of Florida following its decision in Florida Department of Highway Safety & Motor Vehicles v. Hernandez, 74 So.3d 1070 (Fla.2011), quashing our decision in McLaughlin v. Department of Highway Safety & Motor Vehicles, 2 So.3d 988 (Fla. 2d DCA 2008). In compliance with the supreme court’s mandate, we have reconsidered Mr. McLaughlin’s petition for second-tier certiorari review of the circuit court’s order, which denied certio-rari relief from an administrative decision upholding Mr. McLaughlin’s driver’s license suspension under section 322.2615(l)(a), Florida Statutes (2006), for failing to submit to a breath, blood, or urine test in connection with his arrest for driving under the influence. In accordance with the supreme court’s mandate, we grant Mr. McLaughlin’s petition, quash the circuit court’s order denying certiorari relief, and remand for further proceedings.
Although we are quashing the circuit court’s order, we observe as we did in our prior order that the Department suspended Mr. McLaughlin’s driver’s license for a period of one year on January 7, 2007. Thus the suspension period expired while this matter was on review. Accordingly, other than quashing the administrative order, no further proceedings are necessary on remand because the issue of the validity of the suspension of Mr. McLaughlin’s driver’s license is moot.
Petition granted; order quashed.
SILBERMAN, C.J., and ALTENBERND, J., Concur.